EXHIBIT 10.1

TECHNOLOGY DISCLOSURE AGREEMENT

This Technology Disclosure Agreement is made this 7th day of October, 2016, by
and between Kyocera Corporation, a corporation organized under the laws of Japan
("KC") and AVX Corporation, a Delaware, USA corporation ("AVX").

WHEREAS, KC is engaged in the development, manufacture, and sale of passive
electronic components and other related devices and technology, possesses
patents, patent applications, know-how, and other valuable confidential
information, and

WHEREAS, AVX is engaged in the development, manufacture, and sale of passive
electronic components and other related devices and technology, possesses
patents, patent applications, know-how, and other valuable confidential
information, and

WHEREAS, each party has determined independently that it is in such party's own
interest to explore the possibility of (i) distribution, (ii) joint production,
(iii) technology licensing, or (iv) joint development efforts, and

WHEREAS to explore such possibilities it is necessary to exchange confidential
or proprietary information,

NOW, THEREFORE, for the mutual promises contained herein and for other good and
valuable consideration the receipt and sufficiency of which is mutually
acknowledged, the parties hereby agree as follows:

1.



Definitions. The following terms shall have the following meanings for purposes
of this

Agreement unless otherwise clearly required by context:

1.1. The term "Confidential Information" means

a)



all information provided in connection with the foregoing Purpose(s) except as
provided in ¶ 1.1(c) below. Confidential Information includes the fact that it
has been provided by Disclosing Party, the fact that the parties are discussing
the Purpose(s), and may in particular include, without limitation, pricing,
technical and business data, product specifications, illustrations or other
visuals, financial data and plans, marketing and product development plans,
growth strategies and plans, cost information, customer information, processes
and procedures, trade secrets, proprietary "know-how", and like information
concerning, or provided by, Disclosing Party, its affiliates, or their third
party consultants, contractors, or suppliers (collectively, Disclosing Party's
"Confidential Information"). Confidential Information also includes all
documents and information derived from or including Confidential Information,
including but not limited to annotations, commentary, or other aides memoire
(collectively "Notes").

b)



Confidential Information may further encompass any "metadata," source code,
object code, firmware, or other data, information, or documentation embedded in,
or attached to, electronic documents, product samples, or other media provided
to Receiving Party by

1

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Disclosing Party whether or not related to the Purpose(s). In regard to the
foregoing, each party agrees that notwithstanding any other provision of this
Agreement to the contrary, it will promptly inform the other party if it
believes that any such data was erroneously or unintentionally disclosed and
will dispose of such data as instructed by the other party. In view of the
foregoing, each party further agrees that under no circumstances absent the
other party's express written authorization will it attempt to "reverse
engineer" or decompile (as applicable) any of the other party's hardware,
software, firmware, or other technology.

c) Confidential Information does not include: (a) information Disclosing Party
expressly authorizes Receiving Party to disclose without restriction; (b)
information already lawfully known to Receiving Party at the time of disclosure,
absent a then-existing duty to keep it confidential; (c) information Receiving
Party lawfully obtains from any source other than Disclosing Party, provided
that such source, to the best of Receiving Party's knowledge, rightfully
obtained such information and is not itself prohibited from disclosing to
Receiving Party by a legal, contractual, or fiduciary duty to Disclosing Party;
or (d) information Receiving Party independently develops without benefit of,
use of, or reference to, Disclosing Party's Confidential Information.

1.2. The term "Disclosing Party" shall mean the party that discloses
Confidential Information to the Receiving Party as contemplated by this
Agreement and shall include all directly and indirectly wholly-owned
subsidiaries.

1.3. The term "Purposes" shall mean the exploration of possible areas of
cooperation between the parties for commercial exploitation.

1.4. The term "Receiving Party" shall mean the party that receives Confidential
Information from the Disclosing Party as contemplated by this Agreement and
shall include all directly and indirectly wholly-owned subsidiaries.

2. Protection of Confidential Information. Receiving Party will protect
Confidential Information provided to it by or on behalf of Disclosing Party from
any use, distribution, or disclosure except as expressly permitted under this
Agreement. Receiving Party will use the same standard of care to protect
Confidential Information as Receiving Party uses to protect its own confidential
and proprietary information, but in any event not less than a reasonable
standard of care.

3. Use of Confidential Information. Receiving Party agrees to use Confidential
Information solely in furtherance of the Purpose(s) and for no other purpose(s).
Neither party will use the other party's Confidential Information provided
hereunder to solicit, for any purpose, the other party's or its affiliates'
competitors, customers, suppliers, or other business associates. Neither party
will identify the other party or its employees, corporate affiliates, or other
owners of Confidential Information in any press release or publicity statement,
advertising, sales/marketing material, or other communication to the public
without the prior written authorization of Disclosing Party. Receiving Party
shall not at any time use any of the Confidential Information to provoke an
interference with any patent application which the Disclosing Party has filed or
may file in the

2

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

future with respect to any products or any of the Confidential Information or to
amend any claim in any pending patent application or continuation or division to
expand the claim to read on, cover, or dominate any invention (whether or not
patentable) disclosed in the Confidential Information.

4. Disclosure of Confidential Information. Receiving Party may provide
Confidential Information only to Receiving Party's employees and third party
professional legal, financial, and technical advisors (and Receiving Party's
corporate affiliates' employees and third party professional legal, financial,
and technical advisors) who: (a) have a need to know such Confidential
Information in connection with the Purpose(s); and (b) have agreed to protect
from unauthorized disclosure all such Confidential Information as to which they
have access. Provision of Disclosing Party's Confidential Information to
Receiving Party's third party professional legal, financial, and technical
advisors is subject to the additional requirement that (i) Receiving Party must
obtain prior approval before such disclosure, and (ii) such third parties may,
at Disclosing Party's request, be required to separately execute nondisclosure
agreements specific to the Purpose(s).

5. Official Request. If Receiving Party is requested to provide Confidential
Information to any court, governmental/regulatory agency, or other third party
pursuant to a court order, subpoena, or other process of law, Receiving Party
must, to the extent permissible under applicable law, first provide Disclosing
Party with prompt written notice of such request and cooperate with Disclosing
Party to appropriately protect against, or limit, the scope of the requested
disclosure. To the extent practicable, Receiving Party will otherwise continue
to treat the requested information as Confidential Information.

6. Ownership. Confidential Information provided by Disclosing Party remains
Disclosing Party's property at all times. No license to, or ownership interest
in, any trademark, copyright, patent, trade secret, or other intellectual
property right of Disclosing Party is granted to Receiving Party by virtue of
the disclosure of Confidential Information hereunder. All information, including
Confidential Information, provided hereunder is provided strictly "as-is" and
without representation or warranty of any kind as to its accuracy, completeness,
freedom from error, or value.

7. Return or Destruction. Upon Disclosing Party's written request, and to the
extent commercially feasible, all or any requested portion of Confidential
Information (including, but not limited to, Notes) will be promptly returned to
Disclosing Party or destroyed, and Receiving Party will, if requested, provide
Disclosing Party with written certification stating that such Confidential
Information has been returned or destroyed. For the avoidance of doubt, anything
that is stored on routine back-up media solely for the purpose of disaster
recovery will be subject to destruction in due course rather than immediate
return or destruction pursuant to this Agreement, provided that, employees are
precluded from accessing such information in the ordinary course of business
prior to destruction. Receiving Party may keep one (1) copy of Disclosing
Party's Confidential Information for archival purposes. Notwithstanding the
foregoing, latent data such as deleted files, and other non-logical data types,
such as memory dumps, swap files, temporary files, printer spool files, and
metadata that can only be retrieved by computer forensics experts and is
generally considered inaccessible without the use of specialized tools and
techniques will not be within the requirement for return or destruction of
Confidential Information as set forth by this provision.

3

﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

8. Termination. This Agreement shall continue until terminated in accordance
with this section. Either party may terminate this Agreement with or without
cause at any time following the Effective Date upon not less than six months'
prior written notice to an officer or owner of the other party. In any case
wherein a breach of any of the covenants of this Agreement by either party is
not remedied by the breaching party within a ninety-day period from the date on
which notice of such breach is provided by the non-breaching party, this
Agreement may be terminated by the non-breaching Party immediately.

9. Survival of Obligations. Notwithstanding any other provision of this
Agreement to the contrary, the parties' respective obligations under this
Agreement will survive and continue in effect indefinitely with respect to any
Confidential Information expressly identified to the Receiving Party, prior to
its disclosure, as a "trade secret" and for five years for all other
information. Receiving Party shall, in any event, have the option of refusing to
take receipt of information constituting a trade secret.

10. Enforcement. Receiving Party acknowledges and agrees that any breach or
threatened breach of this Agreement is likely to cause the Disclosing Party
irreparable harm for which money damages may not be an appropriate or sufficient
remedy. Receiving Party therefore agrees that the Disclosing Party is entitled
to seek injunctive or other equitable relief to remedy or prevent any breach or
threatened breach of this Agreement without the need to post a bond. Such remedy
is not the exclusive remedy for any breach or threatened breach of this
Agreement, but is in addition to all other rights and remedies available at law
or in equity.

11. Non-waiver. No party's forbearance, failure, or delay in exercising any
right, power, or privilege under this Agreement or applicable law is a waiver
thereof, and a party's single or partial exercise thereof does not preclude any
other or future exercise thereof, or the exercise of any other right, power, or
privilege under this Agreement or applicable law.

12. Severability. If and to the extent any provision of this Agreement is held
invalid or unenforceable at law, such provision will be deemed stricken from the
Agreement and the remainder of the Agreement will continue in effect and be
valid and enforceable to the fullest extent permitted by law.

13. Assignment. This Agreement may not be assigned or transferred by either
party, except to a parent, subsidiary, or affiliate thereof, without the prior
written consent of the other party, which consent must not be unreasonably
withheld. This Agreement is binding upon and inures to the benefit of all
parties and their heirs, executors, legal and personal representatives,
successors and assigns, as the case may be. To be clear, the party making a
permitted assignment shall not thereby be relieved of its obligation to continue
to maintain the confidentiality of Confidential Information disclosed to it
under this Agreement.

14. Arbitration. All disputes, controversies or differences which may arise
between the parties, out of or in relation to or in connection with this
Agreement or breach thereof, shall be finally settled by arbitration pursuant to
the Japan-America Trade Arbitration Agreement of September 16, 1952, by which
each party is bound. Such arbitration shall be held in Osaka, Japan if initiated

4

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

by AVX and shall be held in South Carolina or Delaware (as selected by AVX in
its sole discretion) if initiated by KC. All such arbitrations shall be
conducted in English.

15. Notices. Each party shall give any notice or other communication under this
Agreement in writing and shall be delivered personally (effective upon receipt)
or by reputable overnight delivery service (effective upon delivery), or by
certified mail, postage prepaid, return receipt requested (effective ten days
after posting). Notice shall be provided as follows:

To KC:

Kyocera Corporation

6 Takeda Tobadono-cho

Fushimi-ku, Kyoto 612-8501, Japan
Attn: President

To AVX:

AVX Corporation

1 AVX Boulevard

Fountain Inn, SC 29644

USA

Attn: Corporate Secretary

Either party may change notice address by sending a notice pursuant to this
paragraph.

16. Construction. This Agreement is deemed drafted by both parties and is to be
governed and construed by Delaware law, without regard to its choice of law
provisions.

17. Complete Agreement. This Agreement is the entire Agreement between the
parties hereunder with respect to the subject matter hereof and may not be
modified or amended except by a written instrument signed by both parties. There
are no understandings or representations with respect to the subject matter
hereof, express or implied, that are not stated herein. By their signatures
below, the parties have executed this Agreement by their duly authorized
representatives in one or more counterparts, each of which constitutes an
original but all of which together constitute one document. Transmission of
signature pages by facsimile or other electronic means is acceptable. This
Agreement supersedes the Disclosure and Option to License Agreement dated as of
April 1, 2008 by and between Kyocera Corporation and AVX Corporation.

18. NO REPRESENTATIONS. NEITHER PARTY MAKES ANY REPRESENTATION WITH RESPECT TO
AND DOES NOT WARRANT ANY INFORMATION PROVIDED UNDER THIS AGREEMENT, BUT SHALL
FURNISH SUCH IN GOOD FAITH. WITHOUT RESTRICTING THE GENERALITY OF THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, WHETHER WRITTEN OR ORAL,
STATUTORY, EXPRESS OR IMPLIED WITH RESPECT TO THE INFORMATION WHICH MAY BE
PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE. NEITHER

5

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

PARTY SHALL BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY NATURE WHATSOEVER RESULTING FROM RECEIPT OR USE OF THE INFORMATION BY THE
RECEIVING PARTY.

19.No Commitment. This Agreement is not a commitment by either party to enter
into any transaction or business relationship, nor is it an inducement to spend
funds or expend resources. No such commitment will be binding unless stated in a
writing signed by both parties.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

﻿

﻿

 

KYOCERA CORPORATION

AVX CORPORATION

By: /s/ Goro Yamaguchi

By: /s/ John Sarvis

Name: Goro Yamaguchi

Name: John Sarvis

Title: President

Title: CEO and President

Rev1000716

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

6

﻿

﻿



 

--------------------------------------------------------------------------------